Citation Nr: 0404798	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  02-03 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for traumatic 
arthritis status post right total hip replacement, assigned a 
50 percent evaluation effective from May 1, 2001.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel



INTRODUCTION

The appellant had active service from July to December 1987 
and from December 1988 to April 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In that determination, the RO established a 
temporary total rating for the disability at issue from March 
2, 2000, through April 30, 2001, and returned the evaluation 
to 30 percent disabling, effective from May 1, 2001.  The 
appellant disagreed, and this appeal ensued.  A rating 
decision dated in September 2002 increased the evaluation for 
the service-connected right hip disability to 50 percent 
disabling, effective from May 1, 2001.  The veteran continued 
her appeal.  

In January 2003, the appellant testified at a hearing before 
the undersigned Acting Veterans Law Judge designated by the 
Chairman of the Board to conduct the hearing pursuant to 38 
U.S.C.A. § 7107(c) (West 2002) and render a decision in this 
case.  A transcript of the hearing is of record.  

The Board herein REMANDS the case to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for further 
evidentiary development and adjudication.  VA will notify the 
appellant if further action is required.  


REMAND

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Requests for increased 
disability ratings require consideration of the medical 
evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2003).  
If the preponderance of the evidence is in favor of the 
veteran's claim, or the evidence is in equipoise, the claim 
will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  In 
evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (2003); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the current 
level of disability is of primary concern.  Although the 
recorded history of a disability is important in establishing 
a more accurate evaluation, past medical reports do not have 
precedence over current findings.  38 C.F.R. § 4.2 (2003); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The appellant testified at the January 2003 hearing that a 
physician at the Temple VA outpatient clinic (OPC) told her 
that her right hip's range of motion and the severity of the 
pain might warrant a higher evaluation, although it was not 
something he documented.  The record includes VA clinical 
records from the VA OPC in Temple from July 2001 into March 
2002 (with treatment documented approximately every month) 
and a VA examination report dated in June 2002.  While it 
appears a physician likely did not document any comments 
concerning the accuracy of the rating, ten months elapsed 
between the last clinical notation in the Temple VA OPC 
records and the appellant's testimony, and it is likely that 
there are more recent treatment records relevant to the 
claim.  The appellant also testified that she received 
rehabilitation therapy at the VA Medical Center (VAMC) in 
Austin, Texas, in March and April 2002.  Clinical records 
from the Austin VAMC have not been associated with the claims 
file, and on remand such records should be obtained.  

The case is REMANDED for the following development:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096, is completed.  In particular, the 
RO should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003) are fully 
met.  The RO must convey (1) the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) the information and evidence 
that the VA will seek to provide; (3) the 
information and evidence that the 
claimant is expected to provide; and (4) 
notice that the claimant is to provide 
any evidence in his or her possession 
that pertains to the claim.  Duplicate 
copies of evidence currently in the file 
need not be submitted.  

2.  The RO should ask the appellant to 
identify all VA and non-VA health care 
providers who have treated her for the 
right hip disability, the records of 
which are not already on file.  The 
appellant should be asked to provide any 
information she has regarding the 
physician that she claimed in her 
testimony questioned the rating assigned.  
If she can identify this physician, then 
that physician should be contacted and 
requested to provide a statement for the 
record detailing his or her opinion as to 
the severity of the appellant's 
disability.  All pertinent documents 
obtained should be associated with the 
claims file.  

3.  The RO should obtain from the VA OPC 
in Temple, Texas, all clinical records 
concerning treatment of the appellant for 
her right hip disability since March 
2002.  All pertinent documents obtained 
should be associated with the claims 
file.  

4.  Obtain from the VAMC in Austin, 
Texas, all clinical, hospital, and 
rehabilitative records concerning 
treatment and rehabilitation of the 
appellant's right hip disability, with 
particular emphasis on records for March 
and April 2002.  All pertinent documents 
obtained should be associated with the 
claims file.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the appellant should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  However, the appellant has the 
right to submit additional evidence and argument on the 
matter herein remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the Ros



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.  



	                  
_________________________________________________
	WILLIAM W. BERG
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


